RESOLUCIÓN.
Por Cuanto, con fecha 1 de mayo de 1913, la Corte de Distrito de San Juan, Sección Ia., dictó sentencia en el caso arriba expresado, la cual fné apelada por la parte demandada el 8 del mismo mes, ,y con fecha 21 del indicado mes le- fné concedida a la parte apelante por dicha corte nna prórroga de 10 días para presentar la exposición del caso, qne venció el día- 31 del expresado mes.
Por Cuanto, habiendo expirado la prórroga de 10 días para presentar la exposición del caso, sin qne se haya archi-vado ésta, el término para radicar ante esta corte la trans-cripción de antos debe empezarse a contar desde el día 8 de mayo de 1913 en qne se radicó el escrito de apelación, según así lo preceptúa el artículo 40 del reglamento de este tribunal, habiendo, por tanto, vencido el día 7 de junio corriente los 30 días qne dicho artículo concede a la parte apelante para radicar en esta corte la transcripción de antos, sin que lo haya hecho.
Por Tanto, vistos los artículos 299 del Código de Enjuiciamiento Civil, enmendado por ley No. 70, de 1911, y el 303 del mismo código y 40 y 60 del reglamento de este tribunal, se declara con lugar la moción y en su virtud se desestima la apelación interpuesta por la parte demandada, Porto Rico Motor Company, contra la sentencia que dictó en el caso arriba expresado la Corte de Distrito de San Juan, Sección 1a. el día 1 de mayo de 1913; y comuniqúese a la corte sentenciadora a los fines procedentes.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente' Hernández y Aso-ciados MacLeary, Wolf, del Toro y Aldrey.